DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites the limitation “a blockchain service configured to access, store, and receive updates”, “the data protocol object is configured to be readable by a data protocol layer configured to communicate with the blockchain service”, “the data protocol service corresponds to the data protocol layer and is configured to communicate with an application interface”, and “the application interface is configured to communicate with both the data protocol service and the blockchain service” in claim 1,  “the data protocol layer is configured to communicate with both a backend database and the blockchain service” in claim 2, “a blockchain service configured to access, store, and receive updates”, “the data protocol object is configured to be readable by a data protocol layer configured to communicate with the blockchain service”, “the data protocol service corresponds to the data protocol layer and is configured to communicate with an application interface”, and “the application interface is configured to communicate with both the data protocol service and the blockchain service” in claim 8, “the data protocol layer is configured to communicate with both a backend database and the blockchain service” in claim 9, “a blockchain service configured to access, store, and receive updates”, “the data protocol object is configured to be readable by a data protocol layer configured to communicate with the blockchain service”, “the data protocol service corresponds to the data protocol layer and is configured to communicate with an application interface”, and “the application interface is configured to communicate with both the data protocol layer service and the blockchain service”,  in claim 15, and “the data protocol layer is configured to communicate with both a backend database and the blockchain service” in claim 16 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “configured to” coupled with functional language “access, store, and receive updates”, “to be readable by a data protocol layer configured to communicate with the blockchain service”, “communicate with an application interface, and “communicate with both the data protocol service and the blockchain service” in claim 1 and “communicate with both a backend database and the blockchain service” in claim 2, “access, store, and receive updates”, “be readable by a data protocol layer configured to communicate with the blockchain service”, “communicate with an application interface”, and “communicate with both the data protocol service and the blockchain service” in claim 8, “communicate with both a backend database and the blockchain service” in claim 9, “access, store, and receive updates”, “be readable by a data protocol layer configured to communicate with the blockchain service”, “communicate with an application interface”, “communicate with both the data protocol layer service and the blockchain service”,  in claim 15, and “communicate with both a backend database and the blockchain service” in claim 16 without reciting sufficient structure to achieve the function. 
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-2, 8-9, and 15-16  has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: disclosed in Applicant’s specification (see Fig. 1 and 3, Para. 11, 42, 44, and 45 of the publication). 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 1 recites the limitation “a blockchain service”, “the data protocol object”, “a data protocol layer”, “the data protocol service”, and “the application interface” in claim 1 and “the data protocol layer” in claim 2, “a blockchain service”, “the data protocol object”, data protocol layer”, “the data protocol service”, and “the application interface” in claim 8, “the data protocol layer” in claim 9, “a blockchain service”, “the data protocol object”, “a data protocol layer”,”, “the data protocol service”, and “the application interface”,  in claim 15, and “the data protocol layer” in claim 16 are the limitations that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. According to specification, the above limitations are disclosed in Applicant’s specification, but there is no specific structure described for the recited items (see Fig. 1 and 3, Para. 11, 42, 44, and 45 of the publication). 
Since claims 3-7, 10-14, and 17-20 are dependent on the claims 1-2, 8-9, and 15-16 inherit the features of and do not cure the deficiencies previously set forth with respect to claims 1-2, 8-9, and 15-16 above. As such, these claims are rejected under 35 USC §112(b) for the same reasons set forth above.
 	Applicant may:
(a)          Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)          Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)          Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)          Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (US 2020/0005292 A1), hereinafter Mao, in view of RAMGOPAL (US 2020/0313904 A1), hereinafter RAMGOPAL. 
As to claim 1, a method comprising: determining a blockchain service configured to access, store, and receive updates to transactional data of the blockchain service (Fig. 1, Para. 11, “Techniques and systems described below relate to systems and methods to access and store blockchain data.”. Para. 19, The interface 108 may support various types of requests to read, write, and access data for one or more blockchains, i.e. access, store, and receive updates to transactional data of the blockchain service. In an embodiment, the client 102 submits a web-API request to the computing resource service provider by generating a request according to a high-level structured language format, such as GraphQL, Extensible Markup Language (XML), JavaScript Object Notation (JSON), and more.), wherein the blockchain service includes an original data object comprising at least a portion of the transactional data (Para. 29, “obtaining data directly from the raw data may include serializing and extracting portions of the blk* .dat file raw file, mapping (e.g., based on the format of the raw data according to the blockchain protocol) the portion of the raw data to a property of a database table.”. Para. 19, “the client 102 submits a web-API request to the computing resource service provider by generating a request according to a high-level structured language format, such as GraphQL, Extensible Markup Language (XML), JavaScript Object Notation (JSON), and more”, where blockchain service stores a portion of the transactional data using JSON format.); 
generating an enhanced data object including a wrapper with one or more additional properties corresponding to the original data object of the blockchain service (Para. 29, “The raw data, in this case, may refer to the blockchain ledger or a portion thereof. In this context, obtaining data directly from the raw data may include serializing and extracting portions of the blk* .dat file raw file, mapping (e.g., based on the format of the raw data according to the blockchain protocol) the portion of the raw data to a property of a database table.”. Therefore, the system generates an enhance data object by mapping the portion of raw data to a property of a database table based on blockchain protocol.); 
transforming the enhanced data object into a data protocol object (Para. 46, “the extract, transform, and load (ETL) service 210 is a service utilized by the computing resource service provider that maps raw data 208 in various formats (e.g., raw data formatted according to Bitcoin protocol, Ethereum protocol, and more) to a format for structured data 212.”. Therefore, the system transforms enhanced data object into a data protocol object.), wherein the data protocol object is configured to be readable by a data protocol layer configured to communicate with the blockchain service (Para. 19, “The interface 108 may support various types of requests to read, write, and access data for one or more blockchains. In an embodiment, the client 102 submits a web-API request to the computing resource service provider by generating a request according to a high-level structured language format, such as GraphQL, Extensible Markup Language (XML), JavaScript Object Notation (JSON), and more.”, where JSON is the readable format used to store transaction data based on the blockchain protocol.); 
generating metadata based on the data protocol object, wherein the metadata includes a reference to the original data object; generating a data protocol service based on the metadata, wherein the data protocol service corresponds to the data protocol layer and is configured to communicate with an application interface (Para. 46, “the extract, transform, and load (ETL) service 210 is a service utilized by the computing resource service provider that maps raw data 208 in various formats (e.g., raw data formatted according to Bitcoin protocol, Ethereum protocol, and more) to a format for structured data 212. For example, blockchain data from BTC and ETH-which are encoded in different formats-may be decomposed and used to populate a data structure that includes various common aspects of the blockchains, such as block-level metadata, transaction-level metadata, and more. In an embodiment, custom or blockchain specific fields may be stored in the database as a custom property as a serialized data stream that can be de-serialized and interpreted by the respective adapter for that specific blockchain.”. Thus, the system generates metadata based on the data protocol object.); configuring the application interface based on the metadata, wherein the application interface is configured to communicate with both the data protocol service and the blockchain service (Para. 21, “The server 106 may implement the server-side of a client-server relationship in which the server 106 is able to receive, via chain-agnostic requests via an interface 108 and process the requests. In an embodiment, the interface 108 refers to a high-level, generic APIs that enable open connectivity and access to a range of blockchain protocols. The interface 108 may be implemented by the server 106 that utilizes various blockchain adapters to fulfill requests”. Therefore, the application interface is configured to communicate with both the data protocol service and the blockchain service.).
Mao does not explicitly disclose providing the application interface to a user who is enabled to update the transactional data through the application interface.
However, in the same field of endeavor, RAMGOPAL discloses providing the application interface to a user who is enabled to update the transactional data through the application interface (Para. 22, “Referring FIG. 2, the user interface is provided to a user to submit the metadata and a set of functions. The metadata comprising a set of world state objects, one or more rules associated with the set of world state objects, a plurality of functions to perform at least one operation on the world state objects. It is to be noted that the set of world state objects are data structures that represents the data to be stored on the ledger.”. Thus, the system provides the application interface to a user who is enabled to update the transactional data through the application interface.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mao such that the interface of Mao generated such a way and provided to the user to update the transactional data as suggested by RAMGOPAL (Para. 22). One of the ordinary skills in the art would have motivated to make this modification in order to enable users to develop smart contracts independent of the underlying blockchain platform such as the interface of Mao which used to deploy them, thereby providing flexibility and platform independence to the user as suggested by RAMGOPAL (Para. 17).

As to claim 8, a system, comprising: a memory; and at least one processor coupled to the memory and configured to perform instructions that cause the at least one processor to perform operations comprising (Para. 74): determining a blockchain service configured to access, store, and receive updates to transactional data of the blockchain service (Fig. 1, Para. 11, “Techniques and systems described below relate to systems and methods to access and store blockchain data.”. Para. 19, The interface 108 may support various types of requests to read, write, and access data for one or more blockchains, i.e. access, store, and receive updates to transactional data of the blockchain service. In an embodiment, the client 102 submits a web-API request to the computing resource service provider by generating a request according to a high-level structured language format, such as GraphQL, Extensible Markup Language (XML), JavaScript Object Notation (JSON), and more.), wherein the blockchain service includes an original data object comprising at least a portion of the transactional data (Para. 29, “obtaining data directly from the raw data may include serializing and extracting portions of the blk* .dat file raw file, mapping (e.g., based on the format of the raw data according to the blockchain protocol) the portion of the raw data to a property of a database table.”. Para. 19, “the client 102 submits a web-API request to the computing resource service provider by generating a request according to a high-level structured language format, such as GraphQL, Extensible Markup Language (XML), JavaScript Object Notation (JSON), and more”, where blockchain service stores a portion of the transactional data using JSON format.); 
generating an enhanced data object including a wrapper with one or more additional properties corresponding to the original data object of the blockchain service (Para. 29, “The raw data, in this case, may refer to the blockchain ledger or a portion thereof. In this context, obtaining data directly from the raw data may include serializing and extracting portions of the blk* .dat file raw file, mapping (e.g., based on the format of the raw data according to the blockchain protocol) the portion of the raw data to a property of a database table.”. Therefore, the system generates an enhance data object by mapping the portion of raw data to a property of a database table based on blockchain protocol.); 
transforming the enhanced data object into a data protocol object (Para. 46, “the extract, transform, and load (ETL) service 210 is a service utilized by the computing resource service provider that maps raw data 208 in various formats (e.g., raw data formatted according to Bitcoin protocol, Ethereum protocol, and more) to a format for structured data 212.”. Therefore, the system transforms enhanced data object into a data protocol object.), wherein the data protocol object is configured to be readable by a data protocol layer configured to communicate with the blockchain service (Para. 19, “The interface 108 may support various types of requests to read, write, and access data for one or more blockchains. In an embodiment, the client 102 submits a web-API request to the computing resource service provider by generating a request according to a high-level structured language format, such as GraphQL, Extensible Markup Language (XML), JavaScript Object Notation (JSON), and more.”, where JSON is the readable format used to store transaction data based on the blockchain protocol.); 
generating metadata based on the data protocol object, wherein the metadata includes a reference to the original data object; generating a data protocol service based on the metadata, wherein the data protocol service corresponds to the data protocol layer and is configured to communicate with an application interface (Para. 46, “the extract, transform, and load (ETL) service 210 is a service utilized by the computing resource service provider that maps raw data 208 in various formats (e.g., raw data formatted according to Bitcoin protocol, Ethereum protocol, and more) to a format for structured data 212. For example, blockchain data from BTC and ETH-which are encoded in different formats-may be decomposed and used to populate a data structure that includes various common aspects of the blockchains, such as block-level metadata, transaction-level metadata, and more. In an embodiment, custom or blockchain specific fields may be stored in the database as a custom property as a serialized data stream that can be de-serialized and interpreted by the respective adapter for that specific blockchain.”. Thus, the system generates metadata based on the data protocol object.); configuring the application interface based on the metadata, wherein the application interface is configured to communicate with both the data protocol service and the blockchain service (Para. 21, “The server 106 may implement the server-side of a client-server relationship in which the server 106 is able to receive, via chain-agnostic requests via an interface 108 and process the requests. In an embodiment, the interface 108 refers to a high-level, generic APIs that enable open connectivity and access to a range of blockchain protocols. The interface 108 may be implemented by the server 106 that utilizes various blockchain adapters to fulfill requests”. Therefore, the application interface is configured to communicate with both the data protocol service and the blockchain service.).
Mao does not explicitly disclose providing the application interface to a user who is enabled to update the transactional data through the application interface.
However, in the same field of endeavor, RAMGOPAL discloses providing the application interface to a user who is enabled to update the transactional data through the application interface (Para. 22, “Referring FIG. 2, the user interface is provided to a user to submit the metadata and a set of functions. The metadata comprising a set of world state objects, one or more rules associated with the set of world state objects, a plurality of functions to perform at least one operation on the world state objects. It is to be noted that the set of world state objects are data structures that represents the data to be stored on the ledger.”. Thus, the system provides the application interface to a user who is enabled to update the transactional data through the application interface.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mao such that the interface of Mao generated such a way and provided to the user to update the transactional data as suggested by RAMGOPAL (Para. 22). One of the ordinary skills in the art would have motivated to make this modification in order to enable users to develop smart contracts independent of the underlying blockchain platform such as the interface of Mao which used to deploy them, thereby providing flexibility and platform independence to the user as suggested by RAMGOPAL (Para. 17).

As to claim 15, a non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations comprising (Para. 74): determining a blockchain service configured to access, store, and receive updates to blockchain transactional data of the blockchain service (Fig. 1, Para. 11, “Techniques and systems described below relate to systems and methods to access and store blockchain data.”. Para. 19, The interface 108 may support various types of requests to read, write, and access data for one or more blockchains, i.e. access, store, and receive updates to transactional data of the blockchain service. In an embodiment, the client 102 submits a web-API request to the computing resource service provider by generating a request according to a high-level structured language format, such as GraphQL, Extensible Markup Language (XML), JavaScript Object Notation (JSON), and more.), wherein the blockchain service includes an original data object comprising at least a portion of the transactional data (Para. 29, “obtaining data directly from the raw data may include serializing and extracting portions of the blk* .dat file raw file, mapping (e.g., based on the format of the raw data according to the blockchain protocol) the portion of the raw data to a property of a database table.”. Para. 19, “the client 102 submits a web-API request to the computing resource service provider by generating a request according to a high-level structured language format, such as GraphQL, Extensible Markup Language (XML), JavaScript Object Notation (JSON), and more”, where blockchain service stores a portion of the transactional data using JSON format.); 
generating an enhanced data object including a wrapper with one or more additional properties corresponding to the original data object of the blockchain service (Para. 29, “The raw data, in this case, may refer to the blockchain ledger or a portion thereof. In this context, obtaining data directly from the raw data may include serializing and extracting portions of the blk* .dat file raw file, mapping (e.g., based on the format of the raw data according to the blockchain protocol) the portion of the raw data to a property of a database table.”. Therefore, the system generates an enhance data object by mapping the portion of raw data to a property of a database table based on blockchain protocol.); 

transforming the enhanced data object into a data protocol object (Para. 46, “the extract, transform, and load (ETL) service 210 is a service utilized by the computing resource service provider that maps raw data 208 in various formats (e.g., raw data formatted according to Bitcoin protocol, Ethereum protocol, and more) to a format for structured data 212.”. Therefore, the system transforms enhanced data object into a data protocol object.), wherein the data protocol object is configured to be readable by a data protocol layer configured to communicate with the blockchain service (Para. 19, “The interface 108 may support various types of requests to read, write, and access data for one or more blockchains. In an embodiment, the client 102 submits a web-API request to the computing resource service provider by generating a request according to a high-level structured language format, such as GraphQL, Extensible Markup Language (XML), JavaScript Object Notation (JSON), and more.”, where JSON is the readable format used to store transaction data based on the blockchain protocol.); 
generating metadata based on the data protocol object, wherein the metadata includes a reference to the original data object; generating a data protocol service based on the metadata, wherein the data protocol service corresponds to the data protocol layer and is configured to communicate with an application interface (Para. 46, “the extract, transform, and load (ETL) service 210 is a service utilized by the computing resource service provider that maps raw data 208 in various formats (e.g., raw data formatted according to Bitcoin protocol, Ethereum protocol, and more) to a format for structured data 212. For example, blockchain data from BTC and ETH-which are encoded in different formats-may be decomposed and used to populate a data structure that includes various common aspects of the blockchains, such as block-level metadata, transaction-level metadata, and more. In an embodiment, custom or blockchain specific fields may be stored in the database as a custom property as a serialized data stream that can be de-serialized and interpreted by the respective adapter for that specific blockchain.”. Thus, the system generates metadata based on the data protocol object.); configuring an the application interface based on the metadata, wherein the application interface is configured to communicate with both the data protocol layer service and the blockchain service (Para. 21, “The server 106 may implement the server-side of a client-server relationship in which the server 106 is able to receive, via chain-agnostic requests via an interface 108 and process the requests. In an embodiment, the interface 108 refers to a high-level, generic APIs that enable open connectivity and access to a range of blockchain protocols. The interface 108 may be implemented by the server 106 that utilizes various blockchain adapters to fulfill requests”. Therefore, the application interface is configured to communicate with both the data protocol service and the blockchain service.).
Mao does not explicitly disclose providing the application interface to a user who is enabled to update the transactional data through the application interface.
However, in the same field of endeavor, RAMGOPAL discloses providing the application interface to a user who is enabled to update the transactional data through the application interface (Para. 22, “Referring FIG. 2, the user interface is provided to a user to submit the metadata and a set of functions. The metadata comprising a set of world state objects, one or more rules associated with the set of world state objects, a plurality of functions to perform at least one operation on the world state objects. It is to be noted that the set of world state objects are data structures that represents the data to be stored on the ledger.”. Thus, the system provides the application interface to a user who is enabled to update the transactional data through the application interface.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mao such that the interface of Mao generated such a way and provided to the user to update the transactional data as suggested by RAMGOPAL (Para. 22). One of the ordinary skills in the art would have motivated to make this modification to enable users to develop smart contracts independent of the underlying blockchain platform such as the interface of Mao which used to deploy them, thereby providing flexibility and platform independence to the user as suggested by RAMGOPAL (Para. 17).


As to claims 2, 9, and 16, the claims are rejected for the same reasons as claims 1, 8, and 15 above. In addition, Mao discloses wherein the data protocol layer is configured to communicate with both a backend database and the blockchain service (Para. 13, “a client computer system 102 submits a request that is blockchain-agnostic (e.g., request format is not dependent on the particular blockchain being accessed) and the server 106 selects a corresponding adapter to utilize in fulfilling the request. The service provider may fulfill the request using one or more computing resources such as backend servers, computing hardware and/or software, and blockchain resources. Additionally, the computing resource service provider may utilize computing resources to operate within the context of a blockchain network-for example, the computing resource server provider may allocate computing resources (e.g., storage and/or compute resources) to run a full node of a blockchain (e.g., Bitcoin) network.”. Thus, the data protocol layer is configured to communicate with both a backend database and the blockchain service.).

As to claims 3, 10, and 17, the claims are rejected for the same reasons as claims 1, 8, and 15 above. In addition, Mao discloses wherein the original data object comprises a Javascript Object Notation (JSON) object (Para. 19, “The interface 108 may support various types of requests to read, write, and access data for one or more blockchains. In an embodiment, the client 102 submits a web-API request to the computing resource service provider by generating a request according to a high-level structured language format, such as GraphQL, Extensible Markup Language (XML), JavaScript Object Notation (JSON), and more”. Thus, the original data object comprises a Javascript Object Notation (JSON) object).

As to claims 4, 11, and 18, the claims are rejected for the same reasons as claims 3, 10, and 17 above. In addition, Mao discloses wherein the data protocol layer comprises an open data protocol (OData) layer (Para. 21, “the interface 108 refers to a high-level, generic APIs that enable open connectivity and access to a range of blockchain protocols.”. Para. 23, “The interface 108 may be a HTTP-based RESTful API (representational state transfer).”. Thus, the data protocol layer comprises an open data protocol (OData) layer.).

As to claims 5, 12, and 19, the claims are rejected for the same reasons as claims 4, 11, and 18 above. In addition, RAMGOPAL discloses further comprising: determining and implementing chaincode corresponding to creation, reading, updating, and deletion of the transactional data; and generating the OData layer based on both the chaincode and the metadata (Para. 22, the user interface is provided to a user to submit the metadata and a set of functions. The metadata comprising a set of world state objects, one or more rules associated with the set of world state objects, a plurality of functions to perform at least one operation, i.e. creation, reading, updating, and deletion of the transactional data, on the world state objects. It is to be noted that the set of world state objects are data structures that represents the data to be stored on the ledger. In the second stage, a smart contract code, i.e. chaincode, is generated based on the plurality of functions and the identified metadata. Para. 25, “the blockchain application generator (110) of the system (100) is configured to generate a smart contract code based on the selected factory design pattern based technology specific template, the metadata and a security aspect for the target DLT platform”. Thus, the system generates the OData layer based on both the chaincode and the metadata.).

As to claims 7 and 14, the claims are rejected for the same reasons as claims 1 and 8 above. In addition, RAMGOPAL discloses wherein the blockchain service includes a plurality of original data objects, and wherein the metadata includes references to both the plurality of original data objects and one or more relationships between the plurality of original data objects (Para. 21, the plurality of the instructions include a set of business rules and a definition of metadata for a blockchain application. It should be appreciated that the definition of metadata comprises of a set of ledger objects, i.e. a plurality of original data objects, relations and functions among them. Thus, the metadata includes references to both the plurality of original data objects and one or more relationships between the plurality of original data objects.).



6.	Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mao and RAMGOPAL as applied above, and further in view of Padmanabhan (US 2020/0252205 A1) hereinafter Padmanabhan. 
As to claims 6, 13, and 20, the claims are rejected for the same reasons as claims 1, 8, and 15 above. Combination of Mao and RAMGOPAL do not explicitly disclose further comprising: receiving one or more customizations to the application interface from a user, wherein the provided application interface includes the one or more customizations.
However, in the same field of endeavor, Padmanabhan discloses further comprising: receiving one or more customizations to the application interface from a user, wherein the provided application interface includes the one or more customizations (Para. 209, “Flow designers provide users with a simple, intuitive, web-based interface for designing applications and customized process flows through a GUI based guided flow design experience. The flow designer enables even novice users to create otherwise complex functionality, without necessarily having coding expertise or familiarity with the blockchain.”. Para. 364, “the blockchain administrator may first declare or create a new "application" and then once created, the blockchain administrator may edit or view that application and may create or declare new "entities" within the application, with each declarative entity defining the metadata for a particular custom field within which the application may ultimately store information in compliance with the defined metadata and which other applications may also interact with such data and reference such data, and possibly update, add to, or delete such data”. Thus, the provided application interface includes the one or more customizations.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Padmanabhan into the combined method of Mao and RAMGOPAL such that the interface of Mao can be designed such a way that the user can customize the application as disclosed by Padmanabhan (Para. 209). One of the ordinary skills in the art would have motivated to make this modification to remove the complexity from the process and present the user with a simple flow designer interface through which all the necessary operations may thus be carried out as suggested by Padmanabhan (Para. 222).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shi et al. (US 2019/0102409 A1) teaches managing a blockchain cloud service.
Mitchell et al. (US 2019/0066068 A1) teaches transactions platform applications can provide a unified interface to numerous blockchains, both public and private which may have heterogeneous and/or incompatible formats.
Padmanabhan et al. (US 2019/0238525 A1) teaches implementing distributed ledger technology in a cloud based computing environment.
Devine et al. (US 2022/0021751 A1) teaches asynchronous API-driven external application services for a blockchain.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SOLAIMAN BHUYAN whose telephone number is (571)272-7843. The examiner can normally be reached on Monday - Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMAD S BHUYAN/Examiner, Art Unit 2167  

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167